DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/11/20 and has been entered and made of record. Currently, claims 1-8 are pending.

Drawings

The drawings were received on 12/11/20.  These drawings are accepted.
The amendment to Fig. 2 and the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Interpretation

Applicant’s amendment to claims 1 and 6 has changed the interpretation of the claims and no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 1 and 6 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments, see pages 8-9 of the remarks, filed 12/11/20, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2016/0261758).
1, Kimura discloses an image reading apparatus comprising: 
a document mounting section configured to mount a document (see Figs. 1 and 3 and para 34, document feeder unit 1 feeds document D to the reading position, a feed-reading contact glass 21); 
a feed roller configured to feed the document from the document mounting section (see para 34, document feed roller 12); 
a transport roller disposed downstream of the feed roller and configured to transport the document downstream (see Fig. 3 and para 34, feed rollers 14); 
a transport motor being a drive source of the transport roller (see Fig. 4 and para 37, document feed motor 1m); 
a reading unit disposed downstream of the transport roller and configured to read the document (see Fig. 4 and paras 34-37, image reading unit 2); and 
a controller configured to control the reading unit and the transport motor (see Fig. 4 and paras 34-37, control unit 5), 
wherein the controller is configured to obtain information on a document type and an inclination detection reference value for an inclination of image data set in accordance with the document type and obtained from the reading unit, and when the inclination of the image data exceeds the inclination detection reference value in accordance with the document type, the controller stops the transport motor (see paras 38-41, 64, 71, and 82-87, a document type/size is determined and based on the document size an associated inclination reference value is determined and an inclination error occurs when the inclination of the document exceeds the inclination reference value and the transport motor is stopped).  
Regarding claim 2, Kimura further discloses wherein41 the inclination detection reference value becomes higher as a transport direction length of the document is shorter (see paras 83 and 85, the smaller the document size the higher the inclination reference value).  
3, Kimura further discloses comprising edge guides disposed with a gap therebetween in a width direction intersecting a document feed direction and configured to guide width direction edges of the document mounted on the document mounting section (see para 35, document tray 11 contains a pair of regulation plates 11a that act as edge guides), 
wherein the document type includes a first document having a back end in the transport direction in length located upstream out from a back end of the edge guides in the transport direction when mounted on the document mounting section and a second document having a back end in the transport direction in length located downstream from the back end of the edge guides in the transport direction when mounted on the document mounting section (see paras 64 and 82-87, a document type/size is determined and based on the document size an associated inclination reference value is determined and an inclination error occurs when the inclination of the document exceeds the inclination reference value and the transport motor is stopped), and 
the inclination detection reference value for the second document is higher than the inclination detection reference value for the first document (see paras 83 and 85, the smaller the document size the higher the inclination reference value).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura as applied to claim 1 above, and further in view of Kawamura et al. (US 2017/0315491).
Regarding claim 4, Kimura discloses when an inclination of the image data exceeds the inclination detection reference value in accordance with the document type or when the load torque exceeds the load detection reference value in accordance with the document type, the controller stops the transport motor (paras 38-41, 64, 71, and 82-87, a document type/size is determined and based on the document size an associated inclination reference value is determined and an inclination error occurs when the inclination of the document exceeds the inclination reference value and the transport motor is stopped).
Kimura does not disclose expressly wherein the controller is configured to obtain a load42 detection reference value for a load torque of the transport motor set in accordance with the document type in addition to the inclination detection reference value.
Kawamura discloses wherein the controller is configured to obtain a load42 detection reference value for a load torque of the transport motor set in accordance with the document type in addition to the inclination detection reference value (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the load torque determination, as described by Kawamura, with the system of Kimura.
The suggestion/motivation for doing so would have been to decrease paper jams due to the rollers grabbing more than one sheet of paper at a time thereby eliminating system down time and increasing overall system efficiency.
4.

Regarding claim 5, Kawamura further discloses wherein the load detection reference value becomes higher as a rigidity of the document is higher (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet, the thicker the sheet the higher the rigidity).  
Regarding claim 6, Kimura further discloses a control panel section configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), 
wherein the controller changes between an abnormality determination execution mode in which stop control of the transport motor is performed in accordance with the inclination of the image data and the load torque based on information set via the input reception section, and an abnormality determination hold mode in which stop control of the transport motor is not performed in accordance with the inclination of the image data and the load torque (see Figs. 9 and 12 and paras 71-72 and 82-92, when an inclination is detected a user, via a display, can select to correct the inclination in one of a plurality of ways or to no correct the inclination at all).  
Regarding claim 7, Kimura further discloses wherein when the control unit receives a read execution instruction of a document in the abnormality determination execution mode, the control unit displays a user interface for setting a document type in the input reception section (see paras 24-25, a user can be notified of an inclination error and the user can specify the document size via the user interface).  

Regarding claim 8, Kawamura further discloses a medium detection section including a transmission section that transmits an ultrasonic wave and a reception section that receives the 80 may be disposed in the conveyance path of the printer 90, and the grammage of the sheet S may be detected by receiving an ultrasonic wave that has been attenuated through the sheet S, the ultrasonic sensor 80 includes a transmitting unit 801 that transmits an ultrasonic wave, and a receiving unit 802 that receives the ultrasonic wave, the engine control unit 200 adjusts based on the thickness of the sheet S).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARK R MILIA/             Primary Examiner, Art Unit 2677